 In the Matter Of MILLIGAN & HIGGINS CORPORATIONandTHE ADIRON-DACK LEATHER WORKERS' UNIONCase No. R-5452.-Decided June 11 1943Mr. Francis V. Cole,for the Board.Mr. A. N. Johnson,of Gloversville, N. Y., for the Company.Mr.HaroldW. Ward,'of Gloversville,N.Y., for the LeatherWorkers.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEiUpon amended petition duly filed by The Adirondack LeatherWorkers' Union, herein called the Leather Workers, alleging that aquestion affecting, commerce had arisen concerning the representationof employees of Milligan & Higgins Corporation, Johnstown, NewYork, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before Meyer S.Rider, Trial Examiner.Said hearing was held at Johnstown, NewYork, on May,27, 1943.The Company and the Leather Workersappeared,' participated, and,were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes. the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYMilligan & Higgins Corporation, a New York corporation, with itsplace of business at Johnstown, New York, is engaged in the manufac-Local 202,International Fur and Leather Workers Union,C. I. 0, herein called theC I O , indicated an interest in this proceeding by the submission of designation cards tothe Field Examiner ' However,itdid not appear or participate in the hearing although,served with noticeIn a letter addressed to the Trial Examiner,it contended that noelection should be held because of the fact that the unfair labor practice charges, previouslyfiled against the Comany by the C. I. 0., bad,not been dissipated.We shall discuss thismatter in SectionV,infra.50 N. L R. B , No. 64'417. 418DECQSffO'NS OF NATMONAL LABOR RELAT'IONS BOARD-ture of hide glue and byproducts.During the period, between Novem-ber 1, 1942, and April 30, 1943, the Company used at its Johnstbwnplant raw materials valued ' at approximately $115,380.33, of whichapproximately 38 percent-represents shipments made to the Johnstownplant from points outside the State of New York.During the sameperiod the approximate value'bf the finished products of the Johns-town plant amounted to $429,021.37, of which approximately 87 per-cent represents, shipments to points outside the State of New York.The Company admits that it is engaged in commerce within, the mean-ing of the National Labor Relations Act.H. THE ORGANIZATIONS INVOVLEDThe Adirondack Leather Workers' Union is ' an unafliliat®d labororganizationadmitting to membership employees of the Company.Local 202, International Fur and Leather Workers Union, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant exclusive recognition as collectivebargainingrepresentative to,either of the labor organizations involvedherein until there has been a certification by the Board.A statement of the Field Examiner indicates that the LeatherWorkers and the C. I. O. each represents a substantial number'ofemployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerning therepresentationof employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. -THE APPROPRIATE UNITIn accordance with the stipulation of the Company and the LeatherWorkers, we find that all production and maintenance -employees ofthe Company, in the North -Perry Street plant and the Maple Avenueplant, including the shipping employees but excluding guards, watch-men, executives,foremen, office and clerical employees, and chemists,constitute a unit appropriate for*.the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall, in accordance with our usual procedure, direct that thequestion concerning representation which has arisen be.resolved by an2The Field Examiner-reported that the Leather workers submitted,54 designation cardsbearing apparently genuine original signatures;that 44 of these cards bore names appearingon the Company's pay roll of April 25,1943;and that said pay roll contained the namesof 54 persons in the appropriate unit.He_furtherreported that the C.1.0. submitted17 designation cards containing apparently genuine original signatures;and that 13 of thesecards bore names appearing on the above-mentioned pay roll. 'MILLIGAN & HIGGINS CORPORATION '419--election by secret ballot among the employees in the appropriate unit.The C. I. 0. in a letter dated May 26, 1943, introduced in evidence atthe hearing, contended that no election, should be held herein on the'ground ,that the effects of unfair labor practices charged against theCompany by the C. I. 0.3 have not as yet been dissipated.However;these charges were settled by a settlement agreement dated, February11, 1943, which ,was approved by the Re"'ional Director.An appealby the C. I. 0. from this disposition has been denied by the Board.The petition herein was filed after the expiration of the 60 days pro-tided in the-settlement. agreement for the- posting of notices,Thereare no unfair labor practice charges now pending against the Com-pany.We perceive no reason for not directing.an immediate election.In accordance with our usual practice, we shall direct that the electionbe held among the employees who were employed during the pay-roll-period immediately preceding the date of the Direction of Election;'thcrem.4subject to the limitations' and additions set forthDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIREc1D that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Milligan & HigginsCorporation, Johnstown, New York, an election by secret ballot shall-be conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the' Regional Director for the Third Region, acting in this matteras agent for the National Labor'Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause, to determine whetheror not they desire to be represented by The Adirondack Leather Work-ers' Union, for the purposes of collective bargaining.$Case No 3-C-639,4Inasmuch as the C. I 0 'did not appear at the hearing herein, although duly notifiedthereof,we shall not place its name upon the ballotHowever,we shall amend the Direc-tion of Election to accord it a place on the ballot if within 5 days the C I 0 indicates itsdesire to participate in the election.